Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 48-67 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 48-61, drawn to a label-free method of detecting an unlabeled analyte on a detectable array, classified in C40B30/04. 

II. 	Claim(s) 62-67, drawn to a method of determining disease, disorder, or condition state in a first sample, classified in C12Q1/68.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group I is directed to a label-free method of detecting an unlabeled analyte on a detectable array, the detectable array comprising: a substrate, substrate coating and macromolecules; (i) contacting the unlabeled analyte with the detectable array; (ii) heating the detectable array; and (iii) assessing a color of each of the plurality of surfaces by colorimetric technique; while the invention of Group II is directed to a method of determining disease, disorder, or condition state in a first sample, comprising: detecting one or more unlabeled analytes in a first sample, wherein the first sample is a first body sample of a subject, a first in vitro sample, or a first environmental sample, comprising: (i) detecting analytes using the method of claim 48, wherein: (a) the contacting includes contacting the first sample with the first detectable array; (b) heating includes heating the first detectable array; (c) the assessing the color of each of the plurality of surfaces by a colorimetric technique including making one or more first images; and (d) comparing one or more first images with one or more second images associated with a particular disease, disorder or condition. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-II, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of one or more substrate coatings such as, for example, wherein the one or more substrate coatings comprise one or more acrylosiloxanes (instant claim 50) OR wherein the one or more substrate coatings comprise one or more of 3-methacryloxypropyl trimethoxy silane...and 3-methacryloxypropyl dimethylchlorosilane (instant claim 51), such as recited in claims 50 and 51 (please elect one of claims 50 or 51).

B.	A single specific species election of substrate structure such as, for example, wherein the substrate comprises at least two chemically distinct macromolecules (instant claim 52) OR wherein the substrate comprises one or more of glass, plastic, metal...or biologically active substrates (instant claim 54) OR wherein each surface further comprises a photo-initiator (instant claim 57) OR wherein the surface further comprises at least one crosslinker including a plurality of olefins or acrylic functional groups (instant claim 59), such as recited in claims 52, 54, 57 and 59 (please elect one of claims 52, 54, 57 or 59).

C.	A single specific species election of unlabeled analyte such as, for example, wherein the unlabeled analyte is selected from (i) a body sample of a subject; (ii) an invitro sample; (iii) an environmental sample; and (iv) a component of one of the foregoing (instant claim 55) OR wherein the unlabeled analyte is at least one component of blood, serum, plasma...and milk (instant claim 56), such as recited in claims 55 and 56 (please elect one of claims 55 or 56).

D.	A single specific species election of first sample such as, for example, wherein the first sample includes at least one of blood, serum, plasma...or milk of the subject; an invitro sample; or an environmental sample (instant claim 64) OR wherein the first sample comprises one or more unlabeled analytes associated with the subject, the first in vitro sample or the first environmental sample (instant claim 65) OR wherein the first sample comprises one or more unlabeled analytes that have been reacted with one or more reactive dyes, thiol reactive dyes...or base indicators (instant claim 67), such as recited in claims 64, 65 and 67 (please elect one of claims 64, 65 or 67).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 48 and 62 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, method of claim 48, wherein the one or more substrate coatings comprise one or more acrylosiloxanes (instant claim 50); or wherein the one or more substrate coatings comprise one or more of 3-methacryloxypropyl trimethoxy silane...and 3-methacryloxypropyl dimethylchlorosilane (instant claim 51), such that the different coatings can provide an array comprising different structures (e.g., different thickness of the coating, different affinities, etc.); allows for the immobilization of different analytes through different functional groups (e.g., proteins, peptides, antibodies, etc.); the analysis of different sample types (e.g., urine, blood, plasma, hair, skin, etc.); the use of the array under different conditions (e.g., acidic, under argon, in air, with heat, etc.); provides for the attachment of different macromolecules; analysis using different instrumentation (e.g., mass spectrometer, IR, NMR, ELISA, etc.), etc.
Thus, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 
inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639